DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 08/29/2019.
Claims 1-20 are pending of which claims 1, 10 and 19 are independent.
The IDS(s) submitted on 08/29/2019 and 05/14/2021 are being considered.
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Drawings
The drawings are objected to because Figures 1-3 are only described in the background section discussing admitted prior art .  Corrected drawing sheets in 
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to computer readable medium and medium by definition incorporates transitory carrier/signal as a medium and signal/carrier is not a process, machine, manufacture or composition of matter.
	The specification does not exclude carrier/signal from medium.  The claims can overcome the rejection and be patent eligible  if the claims are amended to recite “non-transitory medium”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18
Regarding claim 10, Claim 10 is vague because it is a router  (e.g. a structure) that does not comprise of any structural elements that accomplishes the claimed functions.  The claimed functions or steps can be achieved by all structures and when the boundaries of the subject matter are not clearly delineated then the scope is unclear.
Dependent claims 11-18 are also rejected for having the same flaws as the parent claim 10 as described above.
Claim Objections
Claims 8 and 17 are objected to because of the following informalities:  
	Line 4 recites “…learns pf the negative condition…” and “pf” should be removed.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 6-10, 11, 12, 15-19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seth et al (US 2020/0313915A1) in view of Lal et al (US 10833808B1).
Regarding claim 1, Seth discloses a method for managing multicast transmissions in a network (See Network 100 in Fig. 1 and using multicast transmission scheme in Fig. 4 - see paragraphs 16 and 19) comprising a plurality of routers (i.e. See Fig. 1 FHR/RP 108, MHR 112 A-D and LHR 114 A, B - where FHR is a first hop router, MHR is mid hop routers, and LHR is last hop router - see paragraphs 23 and 30)  , the method comprising: maintaining multicast topology information at a first router (i.e. FHR 108 in Fig. 1 (i.e. first router is FHR/RP 108 in Fig. 1 but can be MHR 112a or MHR112b) which is at least one of a first hop router (i.e. FHR 108 in Fig. 1)  or a root ( i.e. FHR 108 in Fig. 1 is RP (Rendevous Point) can be the source of the multicast transmission  hence being a root - see paragraph 30) of a first multicast distribution tree ( See paragraph 35 last sentence indicating both FHR and MHR are referred to as non-LHR and in paragraph 39 the non-LHR including the first hop router FHR 108  keeps a multicast forwarding table and paragraph 36 indicates a multicast distribution tree from FHR/RP 108 to LHR 114) and  , wherein the multicast topology information identifies one or more multicast distribution paths, each multicast distribution path (See Fig. 1 an paragraph 39 describing multicast topology database for FHR/MHR as shown in Fig. 3 and multicast distribution tree for multicast flows 106 is discussed further in paragraphs 6, 59, and 74)  beginning at the first router and ending either at a root of a second multicast distribution tree or at a last hop route.(Based on the description of paragraphs 6, 39, 59, 74 each FRP and MHR have multicast topology data base for a multicast distribution tree as shown in Fig. 1 between FHR  108 and LHR 114A  and LHR 114B.  FHR/RP 108 to MHR 112A to MHR 112D to LHR 114A constitutes a first multicast path and FHR/RP 108 to MHR 112A to MHR112D to LHR 114B constitutes a second multicast path)
Seth fails to disclose determining, by the first router, that a negative condition exists in the one or more multicast distribution paths, and determining a desired change of the one or more multicast distribution paths to relieve the negative condition; and
sending, by the first router to a first downstream router which is part of at least one said path and which is downstream of the desired change, a Redirect request requesting the first downstream router to initiate the desired change.
Lal discloses (i.e. in Fig. 4 a method for multicast error detection and recovery in the multicast tree shown in Fig. 5 - See Column 1 Lines 35-40)   determining, by the first router (i.e. upstream Router R0 in step 506 in Fig. 5 as the first router receives a join request from downstream Router R7 in step 508 - see Column 9 Lines 32-42 ) , that a negative condition exists in the one or more multicast (i.e. when upstream Router R0 in step 506 of Fig 5 receives a join request then it determines it can identify an upstream node to establish a multicast path to the source but realizes a negative condition and cannot process the request because of error condition like a failure condition and determines an error code as described Column 10 Lines 37-43 as the router going out of service)  ; and
sending, by the first router (i.e. Router R0 in Fig. 5 506) to a first downstream router (i.e. Router R7 Fig. 5 508)  which is part of at least one said path and which is downstream of the desired change, a Redirect request requesting the first downstream router to initiate the desired change. (a Redirect message is sent from first upstream Router R0 506 to a downstream Router R7 508 in Fig 5 because of failure/error at the router R0 506 or upstream router to advise downstream Router R7 508 to alleviate the error by finding a different upstream path and upstream router - See Column 9 Lines 45-60 and Column 10 Lines 35-45 - See also Fig .4 steps 445 and 450)
	In view of the above, having the method of Seth and then given the well- established teaching of Lal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Seth as taught by Lal, since Lal states in Column 2, Lines 19-20 that the modification results in providing processes for automatic multicast error detection and recovery.
Regarding claim 10, Seth discloses a first router (i.e. FHR 108 in Fig. 1 and structure shown in Fig. 3 as MHR and FRP are referred to as non-LHRs in paragraph 35)  configured to operate as one of a plurality routers in a network  (i.e. See Fig. 1 FHR/RP 108, MHR 112 A-D and LHR 114 A, B - where FHR is a first hop router, MHR is mid hop routers, and LHR is last hop router - see paragraphs 23 and 30)  , the method  (See Network 100 in Fig. 1 and using multicast transmission scheme in Fig. 4 - see paragraphs 16 and 19) comprising: 
	maintaining multicast topology information at a first router (i.e. FHR 108 in Fig. 1)  which is at least one of a first hop router (i.e. FHR 108 in Fig. 1 (i.e. first router is FHR/RP 108 in Fig. 1 but can be MHR 112a or MHR112b) or a root ( i.e. FHR 108 in Fig. 1 is RP (Rendevous Point) can be the source of the multicast transmission  hence being a root - see paragraph 30) of a first multicast distribution tree ( See paragraph 35 last sentence indicating both FHR and MHR are referred to as non-LHR and in paragraph 39 the non-LHR including the first hop router FHR 108  keeps a multicast forwarding table and paragraph 36 indicates a multicast distribution tree from FHR/RP 108 to LHR 114) and  , wherein the multicast topology information identifies one or more multicast distribution paths, each multicast distribution path (See Fig. 1 an paragraph 39 describing multicast topology database for FHR/MHR as shown in Fig. 3 and multicast distribution tree for multicast flows 106 is discussed further in paragraphs 6, 59, and 74)  beginning at the first router and ending either at a root of a second multicast distribution tree or at a last hop route.(Based on the description of paragraphs 6, 39, 59, 74 each FRP and MHR have multicast topology data base for a multicast distribution tree as shown in Fig. 1 between FHR  108 and LHR 114A  and LHR 114B.  FHR/RP 108 to MHR 112A to MHR 112D to LHR 114A constitutes a first multicast path and FHR/RP 108 to MHR 112A to MHR112D to LHR 114B constitutes a second multicast path)
Seth fails to disclose determining, by the first router, that a negative condition exists in the one or more multicast distribution paths, and determining a desired change of the one or more multicast distribution paths to relieve the negative condition; and
sending, by the first router to a first downstream router which is part of at least one said path and which is downstream of the desired change, a Redirect request requesting the first downstream router to initiate the desired change.
Lal discloses (i.e. in Fig. 4 a method for multicast error detection and recovery in the multicast tree shown in Fig. 5 - See Column 1 Lines 35-40)   determining, by the first router (i.e. upstream Router R0 in step 506 in Fig. 5 as the first router receives a join request from downstream Router R7 in step 508 - see Column 9 Lines 32-42 ) , that a negative condition exists in the one or more multicast distribution paths, and determining a desired change of the one or more multicast distribution paths to relieve the negative condition (i.e. when upstream Router R0 in step 506 of Fig 5 receives a join request then it determines it can identify an upstream node to establish a multicast path to the source but realizes a negative condition and cannot process the request because of error condition like a failure condition and determines an error code as described Column 10 Lines 37-43 as the router going out of service)  ; and
sending, by the first router (i.e. Router R0 in Fig. 5 506) to a first downstream router (i.e. Router R7 Fig. 5 508)  which is part of at least one said path and which is a Redirect message is sent from first upstream Router R0 506 to a downstream Router R7 508 in Fig 5 because of failure/error at the router R0 506 or upstream router to advise downstream Router R7 508 to alleviate the error by finding a different upstream path and upstream router - See Column 9 Lines 45-60 and Column 10 Lines 35-45 - See also Fig .4 steps 445 and 450)
	In view of the above, having the router of Seth and then given the well- established teaching of Lal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the router of Seth as taught by Lal, since Lal states in Column 2, Lines 19-20 that the modification results in providing processes for automatic multicast error detection and recovery.
Regarding claim 19, Seth discloses   a computer readable medium comprising computer instructions for execution by a control plane of a first router (See Fig. 3 MHR 112 Control Unit 302 contains non-transitory memory 311  and MHR and FRPs are non LHR per last line paragraph 35 and non LHRs per paragraph 39 have Control Unit 302)to cause the first router (i.e. first router is FHR/RP 108 in Fig. 1 but can be MHR 112a or MHR112b)  to operate as one of a plurality of routers in a network, the control plane being configured to perform a method (See Network 100 in Fig. 1 and using multicast transmission scheme in Fig. 4 - see paragraphs 16 and 19) comprising: 
(i.e. first router is FHR/RP 108 in Fig. 1 but can be MHR 112a or MHR112b)which is at least one of a first hop router (i.e. FHR 108 in Fig. 1 (i.e. first router is FHR/RP 108 in Fig. 1 but can be MHR 112a or MHR112b) or a root ( i.e. FHR 108 in Fig. 1 is RP (Rendevous Point) can be the source of the multicast transmission  hence being a root - see paragraph 30) of a first multicast distribution tree ( See paragraph 35 last sentence indicating both FHR and MHR are referred to as non-LHR and in paragraph 39 the non-LHR including the first hop router FHR 108  keeps a multicast forwarding table and paragraph 36 indicates a multicast distribution tree from FHR/RP 108 to LHR 114) and  , wherein the multicast topology information identifies one or more multicast distribution paths, each multicast distribution path (See Fig. 1 an paragraph 39 describing multicast topology database for FHR/MHR as shown in Fig. 3 and multicast distribution tree for multicast flows 106 is discussed further in paragraphs 6, 59, and 74)  beginning at the first router and ending either at a root of a second multicast distribution tree or at a last hop route.(Based on the description of paragraphs 6, 39, 59, 74 each FRP and MHR have multicast topology data base for a multicast distribution tree as shown in Fig. 1 between FHR  108 and LHR 114A  and LHR 114B.  FHR/RP 108 to MHR 112A to MHR 112D to LHR 114A constitutes a first multicast path and FHR/RP 108 to MHR 112A to MHR112D to LHR 114B constitutes a second multicast path)
Seth fails to disclose determining, by the first router, that a negative condition exists in the one or more multicast distribution paths, and determining a desired change of the one or more multicast distribution paths to relieve the negative condition; and

Lal discloses (i.e. in Fig. 4 a method for multicast error detection and recovery in the multicast tree shown in Fig. 5 - See Column 1 Lines 35-40)   determining, by the first router (i.e. upstream Router R0 in step 506 in Fig. 5 as the first router receives a join request from downstream Router R7 in step 508 - see Column 9 Lines 32-42 ) , that a negative condition exists in the one or more multicast distribution paths, and determining a desired change of the one or more multicast distribution paths to relieve the negative condition (i.e. when upstream Router R0 in step 506 of Fig 5 receives a join request then it determines it can identify an upstream node to establish a multicast path to the source but realizes a negative condition and cannot process the request because of error condition like a failure condition and determines an error code as described Column 10 Lines 37-43 as the router going out of service)  ; and
sending, by the first router (i.e. Router R0 in Fig. 5 506) to a first downstream router (i.e. Router R7 Fig. 5 508)  which is part of at least one said path and which is downstream of the desired change, a Redirect request requesting the first downstream router to initiate the desired change. (a Redirect message is sent from first upstream Router R0 506 to a downstream Router R7 508 in Fig 5 because of failure/error at the router R0 506 or upstream router to advise downstream Router R7 508 to alleviate the error by finding a different upstream path and upstream router - See Column 9 Lines 45-60 and Column 10 Lines 35-45 - See also Fig .4 steps 445 and 450)
	In view of the above, having the medium of Seth and then given the well- established teaching of Lal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the medium of Seth as taught by Lal, since Lal states in Column 2, Lines 19-20 that the modification results in providing processes for automatic multicast error detection and recovery.
 Regarding claims 2, 11, and 20 Seth fails to disclose wherein the desired change is an alternate path that bypasses the negative condition, and the Redirect request identifies the alternate path.
	Lal discloses wherein the desired change is an alternate path that bypasses the negative condition, and the Redirect request identifies the alternate path.(See Fig. 4 step 445 a redirect message to a downstream node is sent in step 450 an alternate path containing an alternate upstream node is identified and a join request is sent.  Also a Redirect message is sent from first upstream Router R0 506 to a downstream Router R7 508 in Fig 5 because of failure/error at the router R0 506 or upstream router to advise downstream Router R7 508 to alleviate the error by finding a different upstream path and upstream router - See Column 9 Lines 45-60 and Column 10 Lines 35-45 - See also Fig .4 steps 445 and 450)
	In view of the above, having the method/router/medium of Seth and then given the well- established teaching of Lal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to 
Regarding claims 3 and 12 Seth fails to disclose wherein the negative condition is congestion or failure.
	Lal discloses wherein the negative condition is congestion or failure. (i.e. when upstream Router R0 in step 506 of Fig 5 receives a join request then it determines it can identify an upstream node to establish a multicast path to the source but realizes a negative condition and cannot process the request because of error condition like a failure condition and determines an error code as described Column 10 Lines 37-43 as the router going out of service)  
	In view of the above, having the method/router of Seth and then given the well- established teaching of Lal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method/router of Seth as taught by Lal, since Lal states in Column 2, Lines 19-20 that the modification results in providing processes for automatic multicast error detection and recovery.
Regarding claims 6 and 15, the combination of Seth and Lal disclose  wherein maintaining the multicast topology information comprises receiving, by the first router (i.e. Seth discloses  FHR/RP 108 is mapped to the first router but MHR 112a/b also can be the first router) from one or more other routers (See Router network 110 in Seth Fig. 1 consisting MHRs and FHR/RP 108) , notifications of changes of multicast routing tables at the one or more routers (i.e. .Seth discloses  the PIM Join messages .(see Seth’s paragraph 39 in Seth where the tables shown the routers of network 110 are maintained as these routers run path/topology table update/change advertising protocols as indicated in Seth’s paragraphs 58 and 73)
Regarding claims 7 and 16, Seth discloses wherein maintaining the multicast topology information comprises receiving, by the first router (i.e. FHR/RP 108 of Fig. 1)  multicast control messages (PIM/Join request message - paragraph 36) initiated by one or more last hop routers to join network nodes to multicast groups (See paragraph 36 wherein PIM/Join control messages traverses from LHR through MHR to FRP) , each multicast control message identifying a path in which the multicast control message was propagated from the respective last hop router to the first router.(i.e. per Paragraph 36 the PIM/Join request control message records the path from LHR to FRP)
Regarding claims 8 and 17, the combination of Seth and Lal fails to disclose wherein the negative condition is detected by one or more routers downstream of the first router in the one or more multicast distribution paths, and the first router learns pf the negative condition from messages from the one or more routers downstream of the first root router.
	Lal discloses wherein the negative condition is detected by one or more routers downstream of the first router in the one or more multicast distribution paths, and the first router learns pf the negative condition from messages from the one or more See Fig. 5 where the first router is R0 506 and the downstream router is R0 508 and in Column 10 Lines 24-35 the downstream router is RO 508 detects an error in its join request message and determines an alternate path to identify an alternate upstream node from that R0 506  and the Hello messages containing the number of active join requests sent from the downstream will also let the upstream RO 506 an error is detected - See Column 10 Lines 24-36 and 52-65)
	In view of the above, having the method/router of Seth and then given the well- established teaching of Lal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method/router of Seth as taught by Lal, since Lal states in Column 2, Lines 19-20 that the modification results in providing processes for automatic multicast error detection and recovery.
Regarding claims 9 and 18, the combination of Seth and Lal discloses wherein at least one of the one or more multicast distribution paths comprises more than two hops. (Seth discloses in Fig. 1 where the firs router is FHR/RP 108 shows a three hop multicast path containing MHR 112A and MHR 112D and LHR 114A and Lal discloses in Fig. 5 a five hops multipath route containing FHR, R1, R3,  R4, R7,R8 and LHR)
	In view of the above, having the method/router of Seth and then given the well- established teaching of Lal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method/router of Seth as taught by Lal, since Lal states in Column 2, Lines 19-20 that .

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seth et al (US 2020/0313915A1) in view of Lal et al (US 10833808B1) and further in view of  Ma (US 20160142284 A1).
Regarding claims 4 and 13 , the combination of Seth and Lal discloses negative condition as an error or failure but fail to disclose duplication of multicast traffic on different paths, and the desired change is making one or more of the different paths unavailable for the duplication.
	Ma discloses duplication of multicast traffic on different paths, and the desired change is making one or more of the different paths unavailable for the duplication. (See paragraph 31 and Fig. 4A where P1 and P2 duplicate multicast paths exist  and P2 is flagged as inactive to prevent duplication. Further see Fig. 5 step 520 duplicate traffic is received in two multicast paths and in step 525 the duplication in the secondary path is prevented by dropping the traffic)
	 In view of the above, having the method/router of Seth and Lal and then given the well- established teaching of Ma, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method/router of Seth and Lal as taught by Ma, since Ma states in paragraph 42  that the modification results in providing seamless transition between a backup and primary paths where duplicate traffic is prevented in the backup path.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seth et al (US 2020/0313915A1) in view of Lal et al (US 10833808B1) and further in view of  Bejerano et al (US 20150009808 A1).
Regarding claims 5 and 14,  Seth modified by Lal discloses wherein the first router is the root of the first multicast distribution tree (See Seth Paragraph 30 where FHP /RP 108 acts as a root of the multicast distribution tree shown in Fig. 1 - see also paragraphs 11 and 32)
	Seth modified by Lal fails to disclose wherein the desired change comprises switching from the first multicast distribution tree to another multicast distribution tree. 
	Bejerano discloses wherein the desired change comprises switching from the first multicast distribution tree to another multicast distribution tree.(See Fig. 5 because a failure detected in 520 multicast traffic from a first root router anchoring a primary VST(Virtual Spanning Tree) to a different secondary VST in 530) 	In view of the above, having the method/router of Seth and Lal and then given the well- established teaching of Bejerano, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method/router of Seth and Lal as taught by Bejerano, since Bejerano states in paragraph 4  that the modification results in providing fault resiliency in communication networks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HABTE MERED/Primary Examiner, Art Unit 2474